DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 5/18/2021 has been entered.
Claims 1, 8 and 23-34 are pending, all of which have been considered on the merits.

Priority
	The instant application is a national stage entry of PCT/US2016/017147 (filed 2/9/2016).  Acknowledgement is made of Applicants’ claim for priority under 35 USC 119(a)-(d) to foreign applications: EP15154381.6 (filed 2/9/2015), EP15164155.2 (filed 4/17/2015), EP15164567.8 (filed 4/21/2015), EP15173040.5 (filed 6/21/2016), EP15196908.6 (11/28/2015) and EP16153712.1 (filed 1/2/2016).  

Status of Previous Rejections
RE: Rejection of claims 1, 8, and 21-34 under 35 USC 112(a), as failing to comply with the written description requirement:
	The written description rejection heading was unintentionally left in the action as a vestige from an earlier draft, yet no rejection was set forth.  In so far as the rejection heading implied a rejection, the rejection is withdrawn.

RE: Rejection of claims 1, 8, and 21-34 under 35 USC 112(a), as failing to comply with the enablement requirement:
A full and complete rejection based on failing to comply with the enablement requirement was set forth at Pg 3 of the non-final Office action.  For clarity of reading, the first sentence of the rejection is now presented in bold text.  
	Applicants have not responded to the rejection.  The rejection has been modified to address the current claim limitations.  

RE: Rejection of claims 1, 8, and 21-34 under 35 USC 101:
	Applicants have traversed the rejection of record asserting that the claim now recites an active step of stabilizing cells, biomarkers, proteins, free-floating DNA, and free-floating RNA in the saliva sample.  Applicants assert this step shows human intervention.  Applicants assert this step is significant.  Applicants assert Biadillah et al does not teach or suggest this step.
	In response, the arguments are not found persuasive.  The rejection of record acknowledges that steps (a)-(e) are steps in addition to the judicial exception; however the rejection sets forth explanation as to why the additional steps are no more than well understood, routine and conventional steps in the art.  
Though Applicants have amended the language of claim 1, step (b), the actual steps involved remains the same: the saliva sample is contacted with the preservation solution defined in claim 1.  Biadillah et al teach contacting a saliva sample with a preservation solution.  Biadillah et al teach the preferred preservation solution comprises PBS buffered at pH 7.4, 1% paraformaldehyde, 1% FBS, 0.01% NaN3 (See Biadillah et al, ¶0094, and claims 23-34).  Thus, Biadillah et al teach contacting the saliva sample with the exact same preservation solution as required by the instant claims.  The effect on the cellular and extracellular composition is inherent.  Additional references Sindhu et al and Bonne et al further support that each of steps (a)-(e) of the method of claim 1 are well-understood, routine and conventional.  
The rejection is maintained.

RE: Rejection of claims 1, 8, 21, 22 and 24-34 under 35 USC 103 over Zhang et al:
	Applicants have traversed the rejection of record on the grounds that Zhang et al fails to teach each and every step of the claimed invention, and asserts that Biadillah et al fails to cure the deficiencies.  Applicants assert Biadillah et al fails to suggest stabilization, preservation, separation or analysis of extracellular components, and thus there is nothing in Biadillah et al that would motivate one to stabilize the extracellular components of saliva using the preservation solution of Biadillah et al.
	The arguments have been fully considered, but are not found persuasive.  The preservation of Biadillah et al is the same as that used in the instant claims, the effect on stabilization of cells, as well as extracellular components is inherent.  Compositions of identical chemical composition cannot have mutually exclusive properties In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
A prima facie case of obviousness was established on the basis that one would have been motivated to use the at-home collection kit of Biadillah et al to collect the saliva necessary for the method of Zhang et al in order to cater to provide greater convenience to the patients and also to expand the availability of the screening procedure across a geographically larger patient population.  
The rejection is maintained.

RE: Rejection of claims 1, 8, 21-27 and 33-34 under 35 USC 103 over Xiao et al, in view of Biadillah et al:
	Applicants have traversed the rejection of record on the grounds that Xiao et al fails to teach each and every step of the claimed invention, and asserts that Biadillah et al fails to cure the deficiencies.  Applicants assert Biadillah et al fails to suggest stabilization, preservation, separation or analysis of extracellular components, and thus there is nothing in Biadillah et al that would motivate one to stabilize the extracellular components of saliva using the preservation solution of Biadillah et al.
	The arguments have been fully considered, but are not found persuasive.  The preservation of Biadillah et al is the same as that used in the instant claims, the effect on stabilization of cells, as well as extracellular components is inherent.  Compositions of identical chemical composition cannot have mutually exclusive properties rationale is not needed, the products are one and the same, see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
A prima facie case of obviousness was established on the basis that one would have been motivated to use the at-home collection kit of Biadillah et al to collect the saliva necessary for the method of Xiao et al in order to cater to provide greater convenience to the patients and also to expand the availability of the screening procedure across a geographically larger patient population.  
The rejection is maintained.

Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diagnosing and/or monitoring pancreatic cancer and lung cancer, does not reasonably provide enablement for diagnosing and/or monitoring any other medical condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
The current claims are directed to methods of diagnosing and/or monitoring medical conditions by analyzing biomarkers, proteins, free-floating DNA and/or free-floating RNA from the non-cellular fraction of saliva samples.  Claim 1 covers all cancers.  Claims 23 limits the cancers to lung cancer, lung carcinoma (which appears to be synonymous with lung cancer), leukemia, or non-small cell lung carcinoma.
At the time the invention was filed, it was well-known in the art how to collect saliva, how to separate the non-cellular fraction (which was known to contain proteins (the totality of which represents the salivary proteome), DNA and RNA (the totality of which represents the salivary transcriptome), and other small molecules (at least a part of which represents the salivary metabolome)), and analyze the non-cellular fraction to gather information about the transcriptome, proteome and metabolome (See, e.g. Bonne et al, Genome Medicine, 2012; See Zhang et al, Gastroenterology, 2010; See Xiao et al, Mol Cell Proteonomics, 2012).  
However, in order for the information gathered from the analysis of the non-cellular fraction of saliva to be useful in diagnosing and/or monitoring a specific medical condition, it is necessary for there to be a recognized correlation between the information gathered and a specific medical condition.  Therefore, in order to successfully practice the invention as currently claimed (for all cancers covered by claim 1, and for the specific cancers covered by claim 23), there must be a recognized correlation between information which can be gathered from analysis of the non-cellular fraction of saliva and each of the medical conditions covered by the claims.  To determine if a claim 
	The instant specification provides instruction on how to collect saliva, how to preserve saliva so as to protect the cells and extra-cellular components provided therein, and then provides general instruction to analyze the saliva to “indicate or identify” cells or markers indicative of various diseases, including those diseases specifically recited in claims 21-23 (See Pgs. 12 and 17-18 of the as-filed specification).  The specification mostly uses the generic phrase “biomarkers indicative of [disease]” as opposed to any specific biomarkers.  The only specific extra-cellular (used in the sense that excludes cell surface markers) disclosed by the instant specification are:
	TRAIL proteins (cytokines secreted by most cells) to indicate the presence of infection (See Pg. 30)
	oxytocin, melatonin, IL-1, IFN-gamma, and IL-10 as biomarkers for autism (See Pg. 30)
	IFN-gamma as a biomarker for infection (See Pg 30)
	(It is noteworthy that IFN-gamma is described as indicator for two disparate conditions (infection and autism).  This leads one to believe that IFN-gamma cannot be relied upon to diagnose either disease state, as it is non-specific.)
	The specification links other cellular markers or intracellular to different disease states (e.g. presence of tumor cells linked to cancers (See, e.g. Pg 29, 32), the presence of T cell counts and/or the presence of intracellular HIV virus to HIV status (See Pgs. 18, 30), cell expression of certain genes linked to obesity (Pg. 33-34), presence of cells expressing CD44, CD11b or VAP-1 as indicative of COPD (Pg. 37-38)); however these are not relevant to the current claims, which limits to analysis of analytes from the cell-free fraction of saliva.
	The prior art available at the time the application was filed does provide a limited number of examples of using the cell-free fraction of saliva for detection and diagnosis of two specific types of cancer: pancreatic cancer and lung cancer.  Specifically, Zhang et al (Gastroenterol, 2010) teaches a combination of four specific genes found in saliva transcriptome that can be used to diagnosis pancreatic cancer.  Xiao et al (Mol Cell Proteonomics, 2012) teach a combination of extracellular proteins that can be used to diagnose lung cancer.  There are prior-art examples where analysis of cellular material from saliva is useful to diagnose other diseases (e.g. Balamane et al, Open Vir J, 2010, where homogenized saliva is used to detect HIV virus), but these are outside the scope of the instant claims.
	Overall, the scope of the claims is much broader than that which is enabled by the limited disclosure of the specification, and the limited number of specific studies available in the prior art.  The specification discloses the .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. 
Regarding claim 1: Claim 1 is directed to a method of diagnosing and/or monitoring a cancer in a subject comprising:
(a) obtaining a saliva sample from the subject;
(b) contacting the saliva sample with a preservation solution;
(c) storing the mixture at room temperature;
(d) separating the cells from the non-cellular fraction of the saliva, wherein the non-cellular fraction comprises analytes selected from the group consisting of biomarkers, proteins, free-floating DNA and free-floating RNA; 
(e) analyzing two or more of the analytes from (d), and
diagnosing and/or monitoring the cancer based on the information gleaned from the analysis of step (e). 
The claim is directed to a method, which is a statutory category of invention (Step 1: YES).
The step (f) diagnosing and/or monitoring the cancer based on the information gleaned from the analysis of step (e) is considered a law of nature judicial exception.  The claimed step is correlating information regarding the presence/absence or level of two or more analytes in saliva and the presence or status of a cancer in said source subject.  This step sets forth a judicial exception because this type of correlation is a consequence of natural processes, similar to the naturally occuring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Svcs v. Prometheus Labs, 566 U.S.__, 132 S Ct. 1289, 1297 (2012).  Additionally, step (f) can be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  Thus, the claim is directed to at least one judicial exception (Step 2A, prong 1: YES), which may be termed a law of nature, an abstract idea or both.  
The claim does not integrate the law of nature into a practical application because the method concludes at the step of diagnosing and/or monitoring the medical condition.  No additional specific treatment steps are recited. (Step 2A, prong 2: NO).
The claim does include steps in addition to the law of nature, namely steps (a)-(e) directed to the obtaining and processing of the saliva.  At the time the application was filed, it was well-understood, routine and conventional to use saliva for diagnostic purposes, and in particular to obtain saliva, provide the sample in a preservative solution until the sample can be processed (See Sindhu et al, J Oral Diseases, 2014, at Pg. 2 “4. Collection of Saliva”; See Biadillah et al (WO 12/177656) at ¶0013), the collecting may be performed at home, and then the sample shipped (at room temperature) for processing at a later point in a lab (See Biadillah et al, ¶0013).  Biadillah et al teach the preferred preservation solution comprises PBS buffered at pH 7.4, 1% paraformaldehyde, 1% FBS, 0.01% NaN3 (See Biadillah et al, ¶0094, and claims 23-34).  Thus, Biadillah et al teach contacting the saliva sample with the exact same preservation solution as required by the instant claims.  Regarding the actual processing and analysis of the saliva, Bonne et al (Genome Medicine, 2012) supports that separation and analysis of the cell-free fraction of saliva was known for diagnostic purposes (See Bonne et al, Pg. 1 at col. 2).  The step (e) of analyzing two or more analytes in the noncellular fraction of merely instructs scientists to use any detection technique to gather data about the presence/absence/level of any one of a large number of potential molecules.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a 
Claim 1 is concluded to be patent ineligible.
Regarding claims 8 and 28-32: Claims 8 and 28-32 each further define step (e) analyzing.  The additional limitations are considered as part of Step 2B: additional steps.  However, each of the techniques (which are still recited at a high level of generality) do not change the analysis from that of claim 1.  All of the analysis steps are examples of molecular analysis techniques that were well-understood, routine and conventional in the art at the time the application was made.  Claims 8 and 28-32 are considered to be patent ineligible for the same reasons as claim 1 above. 
Regarding claim 23: Claim 23 further limits the cancer being diagnosed and/or monitored.  This claim is subject to the same analysis as claim 1 above, and is thus found to be patent ineligible.
Regarding claims 25-26: Claims 25-26 further limit the preservation solution composition.  However, this composition is taught within Biadillah et al (See ¶0094, claims 23-34), so the claims are subject to the same analysis as claim 1 above, and are thus found to be patent ineligible.
Regarding claim 27: Claim 27 requires the separation of the cellular and non-cellular fractions of saliva be performed via centrifugation.  Centrifugation is a well-understood, routine and conventional step that was taught for separation of saliva fractions by Bonne et al, Zhang et al and Xiao et al.  A step of centrifugation does not add significantly more to the judicial exception.  Claim 27 is considered to be patent ineligible for the same reasons as claim 1 above.
Regarding claim 33: Claim 33 further requires an additional step of:
(g) determining a drug treatment for the subject.  

Regarding claim 34: Claim 34 requires a further step of:
(g) analyzing the cells.
This is a step in addition to the law of nature.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes the step of ‘analyzing cells’ from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicants’ invention, and at the time the application was filed.  Furthermore, the step is unrelated to the law of nature (the cells are not clearly used in the diagnosis or monitoring step).  The recitation of this extra step neither limits the law of nature, nor provides significantly more to the law of nature.  The claim is held to be patent ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Gastroenterology, 2010), in view of Biadillah et al (WO 12/177656).
	Zhang et al compares the proteomic and transcriptome profiles of saliva from healthy patients, patients with chronic pancreatitis and patients with pancreatic cancer to identify a set of transcriptomic biomarkers that can be used for early detection of pancreatic cancer.  Zhang et al identify a combination of four mRNA biomarkers that serve to screen for pancreatic cancer (KRAS, MBD3L2, ACRV1 and DPMI) (See Zhang et al, Pg 5 “Identification and Validation of mRNA ...” and Pg 5-6 “Predictive Models using the Validated...”).  
o while awaiting processing.  For at least the validation phase, the supernatant was recovered, RNA was isolated therefrom, and subject to qPCR to detect presence of the selected mRNA biomarkers (See Zhang et al, Pg. 3-4 “Validation of mRNA biomarkers...”).  Zhang et al report they were able to 100% discriminate between pancreatic cancer patients and healthy control subjects by testing for the combination of KRAS, MBD3L2, ACRV1 and DPMI mRNA (See Zhang et al, Pg. 5 “Identification and Validation of mRNA...” and Pgs. 5-6 “Predictive Models using the Validated...”). Zhang et al state their technique can be used to as a saliva-based diagnostic and detection test for pancreatic cancer (See Zhang et al, Pg. 6-7 “Discussion” (paragraph spanning pages 6-7)).

Biadillah et al provide a collection system that permits for home-based collection of saliva.  The collection system comprises a sample collection device that houses a preservative solution.  The donor can spit into the sample collection device, the saliva sample is preserved by the preservation solution, and then the donor ships the sample collection system into a lab, where it can be processed (See Biadillah et al, ¶0013, 0016-0017).  The preservation solution protects the cellular content of the saliva sample until it is later processed at a lab.  The preferred preservation solution comprises PBS buffered at pH 7.4, 1% paraformaldehyde, 1% FBS, 0.01% NaN3 (See Biadillah et al, ¶0094, and claims 23-34).  A 1:1 ratio of saliva to preservation solution is preferred (See Biadillah et al, id).

	Regarding claims 1, and 24-27: While Zhang et al only test patients to validate their biomarker panel (as opposed to actually screening subjects of unknown disease status), Zhang et al suggests their method can be used to screen patients for pancreatic cancer.  Thus Zhang et al is considered to disclose a method of diagnosing pancreatic cancer (a cancer) in a subject, comprising:
	obtaining a saliva sample from the subject;
	separating (via centrifugation) the noncellular fraction (which includes biomarkers, proteins, free-floating DNA and free-floating RNA from the cells), and
analyzing the RNA of the non-cellular fraction to detect for KRAS, MBD3L2, ACRV1 and DPMI mRNA (which reads on analyzing two or more analytes selected from...free-floating RNA), wherein presence of mRNA for KRAS, MBD3L2, ACRV1 and DPMI indicates presence of pancreatic cancer (to diagnose and/or monitor the medical condition).
	The method of Zhang et al differs from the instant claims in that Zhang et al obtain the saliva from subjects in a lab setting, and immediately separate the cellular and non-cellular fractions via centrifugation.  Zhang et al do not teach contacting the saliva sample with a preservation solution, nor storing the mixture at room temperature prior to separating the cellular and non-cellular fractions.
	  Zhang et al collects the saliva in a lab.  After collection, Zhang et al is able to immediately process the sample.  Official notice was previously taken that human patients prefer home-based sample collection options, when possible, as opposed to going into a lab to have the sample collected.  As this has not been refuted, it is entered into the record as admitted prior art.  See MPEP 2144.03(C).  Home-based collection methods also permit for a wider geographical range of participants (See Biadillah et al, ¶0008). Given that Biadillah et al teach an appropriate system for at-home collection of saliva, one having ordinary skill in the art would have found it prima facie obvious to modify the screening method of Zhang et al to permit patients to provide saliva samples using the at-home collection system of Biadillah et al instead of coming into the lab to provide samples.  The motivation to make this modification would be to cater to provide greater convenience to the patients and also to expand the availability of the screening procedure across a geographically larger patient population.  One would have had a reasonable expectation that saliva collected in the at-home collection system of Biadillah et al would have been suitable for collecting, storing and providing the saliva samples to a laboratory where, once at the lab, the screening methods of Zhang et al can be carried out because Biadillah et al teach the preservative solution therein protects the integrity of the sample material for downstream analysis (See Biadillah et al, ¶0023, 0027).  
	The method of Zhang et al, modified to involve at-home collection of saliva using the collection system of Biadillah et al meets the claim limitations:
	obtaining a saliva sample from a subject;
	contacting the saliva sample with a 1:1 ratio with preservation solution for stabilizing cells, biomarkers, proteins, free-floating DNA, and free-floating RNA in the saliva sample to form a mixture, wherein the preservation solution includes 1% paraformaldehyde, 1% FBS (a serum protein from animal species), and 0.01% sodium azide, wherein the preservation solution is buffered at a pH of 7.4; and
	storing the mixture at room temperature (as collection and shipping is carried out at room temperature); and then subsequently performing the separation, analysis and diagnosis steps of Zhang et al, as discussed above. 
	Regarding claim 8: Following the discussion of claim 1 above, the modified method of Zhang et al involves mRNA analysis using qPCR, which reads on molecular analysis.  
	Regarding claims 28-32: Claims 28-32 recite that the analyzing step comprises sequencing [of genetic material].  Sequencing, on its own, does not permit diagnosis or monitoring of any disease.  Sequencing would only be useful if genes identified during sequencing/as a result of said sequencing were then considered as markers for a disease state.  Zhang et al identify four genes whose presence indicates pancreatic cancer.  Zhang et al use qPCR to identify the presence of these, however at the time the invention was made, methods of sequencing the RNA and (cDNA generated therefrom) were known alternative means to identify gene (and epigenetic modifications) presence in a sample (See Biadillah et al, ¶0098).  One could thus have substituted DNA, RNA and/or full genome sequencing (in so far as is possible using free-floating DNA and/or RNA) and then identified the presence or absence of KRAS, MBD3L2, ACRV1 and DPMI based off the sequencing information to achieve the screening.  
	Regarding claim 33: It is noted that claim 33 does not require a step of starting the patient on a drug treatment, but rather only requires a mental step of determining a drug treatment for the subject (assuming they are diagnosed with the medical condition or shown to have progression of the medical condition).  Official notice is taken that drug treatments for pancreatic cancer were known.  The person of ordinary skill in the art carrying out the modified method of Zhang et al, in view of Biadillah et al, would be a medical professional, in particular a doctor who is screening a patient for pancreatic cancer.  It is submitted that knowledge of such drug treatments for pancreatic cancer would be within the purview of such a doctor.  Thus, if a patient sample screened using the modified method of Zhang et al in view of Biadillah et al did indicate the presence of pancreatic cancer, the administering doctor would have found it prima facie obvious to at least give mental consideration to the drug treatments available for the patient, thus meeting the claim limitation determining a drug treatment for the subject.  The doctor would have been motivated to consider drug treatments available for the patient because doctors aim to treat patients.  Whether or not the drug treatment would ultimately be implemented would depend on additional considerations.  
analyzing the cells. 

Claims 1, 8, 23-27 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (Mol and Cell Proteonomics, 2012), evidenced by Zhang et al (PLoS One, 2010), in view of Biadillah et al (WO 12/177656).
Xiao et al teaches use of human saliva to screen for lung cancer.  Xiao et al compare the extracellular secreted proteins in saliva from healthy patients to patients with lung cancer to identify a set of salivary proteins that can be used for lung cancer screening and detection (See Xiao et al, Pg. 2, col. 1).  Xiao et al identify a combination of HP, AZGP1 and human calprotectin as proteins that serve to screen for lung cancer (See Xiao et al, Pg. 5 “Verification of Candidates in...”).  
The saliva used in the study was collected by the method of Zhang et al (PloS One, 2010) (See Xiao et al, Pg. 2 “Patients and Study Design”).  Zhang et al is made of record, and Supplemental Fig. 3 shows that the saliva is collected by having patients spit into a tube, then the saliva was centrifuged to separate cells from supernatant (See Zhang et al Supplemental material “Protocol for saliva collection”).  The supernatant was then stored at -80o while awaiting processing (See Xiao et al, id).  
For at least the validation phase, the supernatants were recovered, pooled, and proteins were analyzed using immunoassays (See Xiao et al, Pg. 5, “Verification of Candidates in Discovery...”).  Xiao et al state that the three salivary proteins HP, AZGP1 and human calprotectin can be used as discriminatory biomarkers to differentiate lung cancer patients from healthy control subjects. Xiao et al teach a saliva test can be conducted in a clinic to test for these three biomarkers to detect lung cancer at an earlier time point (See Xiao et al, Pg. 10, spanning columns 1-2). 

The teachings of Biadillah et al are set forth above. 

Regarding claims 1, 23-27: While Xiao et al only test patients to validate their biomarker panel (as opposed to actually screening subjects of unknown disease status), Xiao et al suggests their method can be used to screen a method of diagnosing lung cancer (a cancer) in a subject, comprising:
	obtaining a saliva sample from the subject;
	separating (via centrifugation) the noncellular fraction (which includes biomarkers, proteins, free-floating DNA and free-floating RNA from the cells), and
	analyzing the proteome of the non-cellular fraction to detect for HP, AZGP1 and human calprotectin (which reads on analyzing two or more analytes selected from...proteins), wherein presence of HP, AZGP1 and human calprotectin indicates presence of lung cancer (to diagnose and/or monitor the medical condition).
	The method of Xiao et al differs from the instant claims in that Xiao et al obtain the saliva from subjects in a lab setting, and immediately separate the cellular and non-cellular fractions via centrifugation.  Xiao et al do not teach contacting the saliva sample with a preservation solution, nor storing the mixture at room temperature prior to separating the cellular and non-cellular fractions.
	  Xiao et al collects the saliva in a lab.  After collection, Xiao et al is able to immediately process the sample.  Official notice is taken that human patients prefer home-based sample collection options, when possible, as opposed to going into a lab to have the sample collected.  Home-based collection methods also permit for a wider geographical range of participants (See Biadillah et al, ¶0008). Given that Biadillah et al teach an appropriate system for at-home collection of saliva, one having ordinary skill in the art would have found it prima facie obvious to modify the screening method of Xiao et al to permit patients to provide saliva samples using the at-home collection system of Biadillah et al instead of coming into the lab to provide samples.  The motivation to make this modification would be to cater to provide greater convenience to the patients and also to expand the availability of the screening procedure across a geographically larger patient population.  One would have had a reasonable expectation that saliva collected in the at-home collection system of Biadillah et al would have been suitable for collecting, storing and providing the saliva samples to a laboratory where, once at the lab, the screening methods of Xiao et al can be carried out because Biadillah et al teach the preservative solution therein protects the integrity of the sample material for downstream analysis (See Biadillah et al, ¶0023, 0027).  
	The method of Xiao et al, modified to involve at-home collection of saliva using the collection system of Biadillah et al meets the claim limitations:
	obtaining a saliva sample from a subject;
	contacting the saliva sample with a 1:1 ratio with preservation solution for stabilizing cells, biomarkers, proteins, free-floating DNA, and free-floating RNA in the saliva sample to form a mixture, wherein the preservation solution includes 1% paraformaldehyde, 1% FBS (a serum protein from animal species), and 0.01% sodium azide, wherein the preservation solution is buffered at a pH of 7.4; and
	storing the mixture at room temperature (as collection and shipping is carried out at room temperature); and then subsequently performing the separation, analysis and diagnosis steps of Xiao et al, as discussed above. 
Regarding claim 8: Following the discussion of claim 1 above, the modified method of Xiao et al involves protein analysis using immunoassays, which reads on molecular analysis.  
	Regarding claim 23: Following the discussion of claim 1 above, the modified method of Xiao et al involves diagnosis of lung cancer (the medical condition being diagnosed is lung cancer).
	Regarding claim 33: It is noted that claim 33 does not require a step of starting the patient on a drug treatment, but rather only requires a mental step of determining a drug treatment for the subject (assuming they are diagnosed with the medical condition or shown to have progression of the medical condition).  Official notice is taken that drug treatments for lung cancers were known.  The person of ordinary skill in the art carrying out the modified method of Xiao et al, in view of Biadillah et al, would be a medical professional, in particular a doctor who is screening a patient for lung cancer.  It is submitted that knowledge of such drug treatments for lung cancer would be within the purview of such a doctor.  Thus, if a patient sample screened using the modified method of Xiao et al in view of Biadillah et al did indicate the presence of lung cancer, the administering doctor would have found it prima facie obvious to at least give mental consideration to the drug treatments available for the patient, thus meeting the claim limitation determining a drug treatment for the subject.  The doctor would have been motivated to consider drug treatments available for the patient because doctors aim to treat patients.  Whether or not the drug treatment would ultimately be implemented would depend on additional considerations.  
	Regarding claim 34: The broadest reasonable interpretation of claim 34 permits for the analysis of the cells to be visual analysis of the cell pellet, as the supernatant is separated.  In carrying out the method of Xiao et al modified by Biadillah et al, the person carrying out the separating step will necessarily visually observe the cells to separate the supernatant, and thus will meet the limitation analyzing the cells. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633